    Case 4:21-cv-00154-SDJ-KPJ Document 11 Filed 03/01/21 Page 1 of 1 PageID #: 38




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     AL M. WILLIAMS,                                §
                                                    §
           Plaintiff,                               §
                                                    §
     v.                                             §
                                                    §     Civil Action No. 4:21-cv-154-SDJ-KPJ
     LADERA APARTMENTS, et al.,                     §
                                                    §
           Defendants.                              §
                                                    §
                                                    §

                                                ORDER

           Pending before the Court is Plaintiff Al M. Williams’ (“Plaintiff”) Motion to Urge

    Emergency Injunction (the “Motion”) (Dkt. 10). In the Motion, Plaintiff requests the Court reset

    its hearing on his Amended Request for Emergency Injunction (Dkt. 6) from March 5, 2021 to

    today, March 1, 2021. See Dkts. 9, 10. Plaintiff states he is unable to attend the March 5, 2021

    hearing due to a recent death in his family as a result of COVID-19. See Dkt. 10.

           While the Court sympathizes with Plaintiff’s personal circumstances, the Court notes that

    Plaintiff has not explained why a hearing must be set for today on such short notice, rather than

    another day. Setting an ex parte hearing for this afternoon is a drastic measure. The Court

.   finds such a measure is not warranted given that the writ of possession to evict Plaintiff, the

    requested basis for emergency relief and subject to be discussed on March 5, 2021, is not to be

    executed on Plaintiff’s premises until March 17, 2021. See Dkt. 5.

           Upon consideration, the Court finds Plaintiff’s Motion (Dkt. 10) is hereby DENIED.

            So ORDERED and SIGNED this 1st day of March, 2021.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE
